Citation Nr: 1506205	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  08-07 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right leg disability.  

2.  Entitlement to service connection for a left leg disability.  


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The appellant is a Veteran who served on active service from March 1953 to March 1955.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the claims of service connection for venous varicosities of the right and left leg, among other disabilities.  

The Board remanded the case to the RO in July 2009, February 2011, and July 2012, for further development.  In March 2013, the Board (in a decision promulgated by an Acting Veterans Law Judge) denied the Veteran's claims of service connection for a right leg disability and a left leg disability, among other claims.  The Veteran appealed that decision insofar as the bilateral leg disabilities were concerned to the U.S. Court of Appeals for Veterans Claims (Court).  In November 2013, the parties - the Veteran and the legal representative of the VA, the Office of the General Counsel - filed a Joint Motion for Partial Remand to vacate the Board's March 2013 decision insofar as the bilateral leg disability claims were concerned and to remand the case to the Board.  A November 2013 Court Order granted the Joint Motion, and remanded the matter for readjudication consistent with the terms of the Joint Motion.

In August 2014, the Board remanded the case to the RO for additional evidentiary development.  Thereafter, the RO issued a supplemental statement of the case (SSOC) in November 2014, prior to returning the case to the Board for further appellate consideration.  It is noted that the SSOC does not reflect consideration of additional private medical records (from Varicosity Vein Center and Walker Baptist Medical Center) that were received from the Veteran prior to the SSOC but not associated with the Veteran's claims file until after issuance of the SSOC.  The Veteran did not waive initial RO review of such evidence.  Ordinarily, the case would be remanded to the RO for consideration of the private records.  However, the records are essentially duplicative of evidence previously discussed in the statement of the case (SOC) and prior SSOCs because, although relevant, they show continuing treatment for the conditions at issue, which are already established facts in the record.  Notably, the critical issue in this case is whether the current disabilities are shown to be related to the Veteran's period of service (i.e., nexus evidence).  Given the foregoing circumstances, the provisions of 38 C.F.R. § 19.37 do not mandate that the case be returned to the RO for consideration.  Thus, the Board will proceed to decide the claims without further delay through another remand.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A chronic right leg disability is not shown to have been present during the Veteran's active duty; and the Veteran's current right leg disability, diagnosed as varicose veins and chronic venous insufficiency, is unrelated to a disease, injury, or event in service.

2.  A chronic left leg disability is not shown to have been present during the Veteran's active duty; and the Veteran's current right leg disability, diagnosed as varicose veins and chronic venous insufficiency, is unrelated to a disease, injury, or event in service.


CONCLUSIONS OF LAW

1.  Service connection for a right leg disability is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2014). 

2.  Service connection for a left leg disability is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2014). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following:  (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letters, dated in August 2005, September 2005, November 2005, March 2006, and May 2006.  The Veteran was notified of the evidence needed to substantiate claims of service connection for leg disabilities; that VA would obtain service records, VA records and records of other Federal agencies; and that he could submit records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf. The notice included the elements of a service connection claim, including the effective date of an award and the degree of disability.  Additional letters from the RO to the Veteran were issued in November 2009, June 2010, March 2011, and August 2012, informing him of what evidence was required to substantiate the claims.  Accordingly, VA satisfied its duty to notify.

Under 38 U.S.C.A. § 5103A, VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  Here, the RO has obtained the Veteran's available service treatment records and pertinent post-service treatment records, including those from VA.  The Veteran identified additional private records from Varicosity Vein Center and Walker Baptist Medical Center, and as noted in the Introduction he submitted those records himself.  The Veteran has not identified any additional pertinent evidence that is available and remains outstanding. 

The Board notes that with regard to the service treatment records, the RO in a May 2006 VA Memorandum rendered a Formal Finding of the Unavailability of Service Treatment Records.  All procedures to obtain the service records for the Veteran had been correctly followed, and all efforts to obtain the needed military information had been exhausted; further attempts were determined to be futile, and based on these facts, the records were deemed not available.  It was noted that the RO requested records from the National Personnel Records Center (NPRC) on July 11, 2005, and NPRC advised that the records were fire-related and unavailable (i.e., they were presumed destroyed during a fire at the National Personnel Records Center in July 1973).  Notwithstanding the foregoing, there were service documents associated with the record, consisting of the Veteran's separation physical examination and a copy of a physical profile clarification form.  The Veteran has been apprised of the NPRC's response in many letters, to include correspondence dated in November 2005, May 2006, November 2009, May 2010, and August 2012, and he was given an opportunity to submit any copies of service treatment records in his possession or any information that could help to reconstruct the missing service records.  In September 2012, the RO made another Formal Finding of Unavailability of Service Treatment Records, documenting the efforts made since 2009 to obtain the Veteran's complete service treatment records.  It was determined that the military personnel file was also unavailable for review.  In short, all efforts to obtain the needed information had been exhausted, and further attempts would have been futile.

Further, the Veteran was afforded VA examinations in November 2005, June 2010, and March 2011, with addendum opinions furnished in November 2010 and August 2012.  The examinations and accompanying medical opinions, particularly the August 2012 opinion, are adequate for rating purposes.  The VA examiner accounted for the significant facts in the case and provided rationale to support the conclusion reached in the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In short, VA's duty to assist has been met, and it is not prejudicial for the Board to proceed with appellate review.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

II.  Legal Criteria

Service connection may be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  Where a condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  The Veteran does not argue and the record does not show that the claimed disabilities were incurred in combat; thus, the provisions of 38 U.S.C.A. § 1154(b) do not apply. 

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159. 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007). 

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III.  Factual Background and Analysis

In cases where a veteran's service treatment records (STRs) are unavailable, there is a heightened obligation to explain findings and conclusions and to carefully consider the benefit of the doubt doctrine under 38 U.S.C.A. § 5107(b).  38 U.S.C.A. § 7104(d)(1); see also Cromer v. Nicholson, 455 F.3d 1346, 1351 (Fed. Cir. 2006); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  As earlier noted, while the Veteran's complete STRs are not available, the record does contain a separation physical examination report and a copy of a physical profile clarification form.  

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F 3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence and focus the analysis on what the evidence shows, or fails to show, as to the claims. 

The Veteran contends that he is entitled to service connection for a right leg disability and a left leg disability because he has attributes his current leg diagnoses to his period of service.  On his claim for service connection for leg problems (see VA Form 21-526, received in June 2005), he indicated that he received treatment for his problems from 1953 to 1955.  

The available STRs include the Veteran's service separation physical examination in February 1955.  It is negative for any complaints or findings of disabilities involving the legs.  Clinical evaluation of the lower extremities and the feet at that time was normal.  The other available STR is a copy of a physical profile clarification form, dated in April 1953, which reflects that a board was convened to review his complaints of pains in his legs.  

After service, VA outpatient records dated from June 2004 through May 2005 show diagnosis of and treatment for a variety of ailments.  A June 2004 clinic note indicates that the Veteran was new to the clinic.  He was seen for complaints of pain in the right knee.  He stated that he had had pain in the right knee for the past six months.  He denied any swelling of the joints or any history of rheumatoid arthritis.  On examination, it was noted that the Veteran had significant venous varicosities in both legs.  Distal pulses were intact and full in dorsalis pedis and posterior tibialis regions, and somewhat slow in the femoral regions.  Radials and carotids were intact.  The impression was venous varicosities.  An August 2004 VA progress note reported a history of diabetes.  In May 2005, the Veteran was seen for a follow up evaluation of adult-onset diet controlled diabetes, and chronic venous insufficiency. 

At the time of a VA examination in November 2005, the Veteran indicated that he was clearly identified as having varicose veins when he was in the military.  He stated that the varicose veins were aggravated during long marches.  He also stated that he now had to wear elastic stockings, or else he experienced marked swelling of his varicosities and associated tissue.  He experienced swelling when he was on his feet for the better portion of the day.  Following examination, the diagnosis was that of venous varicosities of both the right leg and left leg.  The examiner stated that this was the Veteran's problem and that he really did not have any joint problems.  

VA progress notes dated from May 2005 to June 2009 show that the Veteran continued to receive clinical attention and treatment for pain in his legs.  In November 2006, he was assessed to have venous insufficiency.  A September 2007 progress note reflects an assessment of venous insufficiency, stable. 

At the time of a June 2010 VA examination, the Veteran again reported the onset of varicose veins during active duty.  He stated that, while he reported the pain in his legs, he was not provided any treatment but was issued orthotic shoes.  He reported going to an emergency room in 2004 with complaints of severe leg pain.  He was diagnosed with diabetes and issued compression stockings.  He indicated that he now had pain from below the knees to the toes, left greater than right.  He also reported chronic lower extremity edema.  Following physical examination, the diagnosis was that of varicose veins, bilateral lower extremities; and chronic venous insufficiency.  A peripheral nerves examination was also conducted in June 2010.  At that time, the Veteran complained of pain and numbness in the legs and feet.  Following an evaluation of the lower extremities, the examiner diagnosed peripheral neuropathy of the lower extremities.  The examiner opined that the varicose veins in the lower extremities and chronic venous insufficiency were not caused by or a result of active duty.  The examiner explained that there was no documentation to support a claim of service connection, with onset of pain and neuropathic symptoms in 2004. 

In a November 2010 addendum to the June 2010 VA examination report, the examiner noted his review of a form from the Veteran's separation physical in 1955, as well as a letter from his commanding officer in 1953 with a request for a physical profile due to the Veteran's complaints of pain in the legs.  The examiner stated that, without further records to substantiate what type of complaints or evaluation for his complaints, he could not resolve without resort to speculation the issue of whether the Veteran's currently diagnosed varicose veins and chronic venous insufficiency had its onset in service. 

At the time of a March 2011 VA examination for evaluation of the veins and arteries, the Veteran stated that he had varicose veins in the service, and they bothered him for years with worsening in the past five years.  He complained of painful varicosities.  He reported a history of varicose veins in the right and left lower legs, which was relieved by elevation of the extremity, compression hosiery and rest.  He indicated that he experienced constant pain in the legs, as well as aching, fatigue, throbbing and a heavy feeling in the legs after prolonged walking or standing.  Examination of the lower extremities revealed large palpable varicose veins in the right and left legs, with visible spider veins in the feet.  The pertinent diagnoses were varicose veins and chronic venous insufficiency, which the examiner opined were less likely as not caused by or a result of military service.  The examiner explained that the Veteran was 21 years old in 1953 when an evaluation for a profile was requested for complaints of pain in the legs and feet, and that he had a separation examination in 1955 at which time the examination was noted to be normal.  Given such findings, it was found to be less likely as not that his current bilateral varicose veins and chronic venous insufficiency were due to or caused by military service. 

Then, in August 2012, the Veteran's claims folder was referred back to the 2011 VA examiner for a more comprehensive opinion regarding the etiology of the diagnosed venous insufficiency with varicose veins of the bilateral lower extremities.  Following a review of the claims folder, the examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed inservice injury, event or illness.  The examiner acknowledged the Veteran's report of an onset in service and a continuity of symptoms thereafter.  She reviewed the service records dated in April 1953 and February 1955, as well as the Veteran's report of an onset of leg pain in service and having continuous symptoms since then.  The examiner noted that, although the Veteran reported symptoms, there was no diagnosis or pathological findings.  The examiner noted that, in April 1953, there was a physical profile classification for complaints of pains in the legs and feet but that the STRs were silent for a chronic leg and feet condition and there was no treatment or diagnosis of venous insufficiency or neuropathy.  The examiner also noted that the separation examination in February 1955 was negative for complaints of pain in the legs and feet.  A review of the CPRS records (computerized VA health records) showed that his initial visit in June 2004 reflected that his main complaint was knee pain, and that he stated he had been essentially quite healthy physically, with no complaints of any foot or leg pain.  At that time, the Veteran was noted to have varicosities and referred for compression stockings.  The examiner therefore concluded that it was less likely as not for the Veteran's venous insufficiency with varicose veins to be related to any disease or injury incurred during service. 

Subsequently, the Veteran submitted private records from Varicosity Vein Center and Walker Baptist Medical Center, which are dated in 2013 and which show continued treatment for varicose veins and chronic venous insufficiency.  

After careful review of the evidentiary record, the Board finds that service connection is not warranted for a bilateral leg disorder, for the reasons articulated below.  

On the basis of the available STRs alone, while the Veteran was acknowledged to have complained of leg pains during service in April 1953, there is no indication that the pains are attributable to a varicose veins or to chronic venous insufficiency.  Unfortunately, there are no in-service treatment records to show whether the leg pains persisted after April 1953.  However, of particular significance is the fact that on his separation physical examination in February 1955, the Veteran's lower extremities were evaluated as normal on clinical evaluation, and there were no defects or diagnoses listed.  Therefore, upon discharge from service the medical record is clearly negative for any complaint or diagnosis referable to the legs.  Given the foregoing findings, chronic disabilities of the legs were not shown to have had onset during service, and service connection under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(a) (showing inception in service) is not warranted. 

Alternatively, a showing of continuity of symptomatology after service can also support the claims.  38 C.F.R. § 3.303(b).  

However, it does not appear that service connection can be established for a chronic disease under 38 C.F.R. § 3.303(b) and 38 C.F.R. § 3.309(a).  The Federal Circuit Court held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as "chronic" under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Neither varicose veins nor chronic venous insufficiency is listed among the "chronic" diseases under 38 C.F.R. § 3.309(a).  Thus, further discussion concerning continuity of symptomatology or chronicity is not necessary.

Notwithstanding the foregoing, as described previously, post-service VA and private medical records do not show that a left or right leg disability was manifest until many years after the Veteran's discharge from service in March 1955.  Objective evidence of chronic left and right leg pathology, in particular, was initially shown beginning in 2004, as demonstrated in a June 2004 physical examination that confirmed significant venous varicosities.  The absence of documented symptoms for this prolonged period of time - nearly 50 years since service - is persuasive evidence against continuity of symptomatology. 

In statements given in support of his claim and during VA examinations, the Veteran appears to be alleging that he has had symptoms of leg pain since service.  For example, in his initial application filed in June 2005, he stated that his leg problems began in 1953 and that he was treated from 1953 to 1955.  In his substantive appeal in March 2008, he also stated that his bilateral leg conditions started in service.  On VA examination in March 2011, he asserted that he had varicose veins in service, which bothered him for years and which had worsened in recent years.  The Board, as fact finder, must determine the probative value or weight of the statements in deciding whether there is continuity of symptomatology.  

As noted, there is no contemporaneous medical record to show that after service the Veteran had sought treatment for any leg problems before 2004 (nearly fifty years following separation from active service).  As he noted in a statement received in September 2005, he had no employment physical examinations, had not seen any doctors, and had always bought over-the-counter medications for the pain through the years.  Thus, the only evidence of record after service, for a period of decades, is his current lay assertions of leg pains.  However, even such assertions are noted to be vague as to the nature of his symptoms (only leg pains?) and when they may have occurred (persistent or sporadic?).  Further, there are inconsistencies in the record between what he currently claims and what is actually documented in the record.  For example, on his initial claim filed in June 2005 he indicated that he was treated for "leg problems" from 1953 to 1955.  One record bears this out in terms of showing a complaint of leg pains in 1953, but the physical examination at the time of the Veteran's exit from service in 1955 does not.  On the November 2005 VA examination, he reported that he was identified during service as having varicose veins, but the service treatment records dated in 1953 and 1955 do not mention such a condition and in fact he was shown in 1955 not to have any lower extremity problems.  Presumably, if he was having ongoing leg pains with varicose veins during service, such a fact would have been noted on the separation physical examination, particularly as varicose veins are clearly a visible condition.  On a June 2010 VA examination, the Veteran reported the onset of varicose veins during service, for which he said (contrary to what he earlier said) he was given no treatment except to receive orthotic shoes.  Again, a continually symptomatic condition requiring special shoes, in the Board's judgment, would seemingly have merited at least a mention on the separation examination, but there were not any defects or conditions noted.  The Board is cognizant of the fact that the Veteran has not offered any explanation for foregoing any medical attention for a condition that he apparently says has afflicted him for 50 years.  Further, at the time when venous varicosities were first diagnosed in 2004, the Veteran gave no reports that such a condition had a longstanding history dating back to service, and in fact at that time was seen principally for a right knee complaint without complaints of leg pain.  

In other words, any current statements of ongoing bilateral leg symptoms since service, made in conjunction with his VA disability claim, are inconsistent with the evidence contemporaneous with service and with the evidence dated in the years between service and 2004 when chronic leg pathology was initially documented after service.  The Veteran has not reconciled any current claims of having continuous leg pains or problems during service that persisted after service with the record contemporaneous with service, which fails to show any lower extremity symptomatology on a separation physical examination upon leaving service.  

The Veteran is competent to report observable symptoms such as leg pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Nonetheless, to the extent that the Veteran may be claiming continuous leg symptomatology during and since active service, he is not credible.  For the reasons just explained, namely, inconsistent history and complaints, and inconsistency with other evidence submitted, the lay evidence of continuity lacks credibility.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.).  The Board finds that any reported history of continued symptomatology during and since active service, while competent, is not credible. 

For the foregoing reasons, then, continuity of symptomatology has not been established, either by the clinical record or by the statements of the Veteran.  That is, the preponderance of the evidence is against the claims of service connection for left and right leg disabilities based on continuity of symptomatology under 38 C.F.R. § 3.303(b). 

The Board next turns to the question of whether service connection for left and right leg disabilities may be granted on the basis that such disabilities are related to service, even if first diagnosed after service when considering all the evidence, including that pertinent to service under 38 C.F.R. § 3.303(d).  There is no question that the Veteran now has left and right leg disabilities, currently diagnosed as varicose veins and chronic venous insufficiency.  It is also not in dispute that the Veteran complained of leg pains, albeit vague and unidentified as to cause, during service in April 1953; the complaint is clearly documented in the limited STRs that are available.  What remains to be shown to establish service connection is that the current disabilities are related to the complaint in service or otherwise to service.

There is no diagnosis of a chronic disability of the legs until nearly 50 years after service.  Further, the preponderance of the evidence is against there being a link between the current left or right leg disability, diagnosed as varicose veins and chronic venous insufficiency, and an injury, disease or event in service.  In that regard, where opinions are offered without regard to speculation, the medical record contains only unfavorable evidence.  That evidence consists of the VA examination reports of June 2010, March 2011, and August 2012 (opinion only), wherein the examiners concluded that it was less likely than not that the varicose veins and chronic venous insufficiency were caused by or a result of military service.  The June 2010 examiner's opinion was returned for an addendum opinion that discussed the available STRs, and in a subsequent opinion by a different examiner in November 2010 it was stated that the nexus question could not be resolved without resort to speculation, unless additional records were obtained.  Service connection may not be based on resort to speculation or remote possibility.  See 38 C.F.R. § 3.102.  In any event, the examiner who offered her opinions in March 2011 and August 2012 did not resort to speculation.  She based her opinions on a thorough review of the claims folder and a detailed description of the Veteran's documented medical history.  The examiner acknowledged the Veteran's specific allegations regarding the onset of leg pains in service and continued symptoms thereafter.  Regardless, the examiner found that in this case there was less than a 50 percent probability that the current leg disabilities were related to any disease or injury in service.  There are no other medical opinions of record that address the critical nexus question in this case. 

As for the Veteran's own statements attributing his current left and right leg disabilities to service, although he is competent to describe symptoms, the diagnosed condition of chronic venous insufficiency is not (under caselaw) a condition where lay observation has been found to be competent to establish etiology (in the absence of continuity of symptomatology, the Veteran's reports of which the Board has found not credible).  Therefore, the determinations as to the diagnosis of chronic venous insufficiency of the left and right legs and whether it is related to an injury or disease in service are medical in nature and require competent medical evidence. 

The currently diagnosed chronic venous insufficiency is not a simple medical condition because it is not identifiable by mere personal observation; it cannot be perceived by visual observation or by any other of the senses but requires diagnostic studies and medical expertise.  Although the Veteran is competent to relate a contemporaneous medical diagnosis and symptoms that later support a diagnosis by a medical professional, he has not submitted any such evidence that establishes a diagnosis of chronic venous insufficiency before 2004, or probative evidence that a medical professional related his chronic venous insufficiency to an injury, disease, or event in service.  It is not argued or shown that the Veteran is qualified through specialized education, training, or experience to offer a diagnosis pertaining chronic venous insufficiency.  Hence, the Board rejects the Veteran's statements as competent evidence to substantiate that the claimed chronic venous insufficiency, first documented many years after service, was present in service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As his lay opinion on causation is not competent evidence, it is without probative value.  Rather, the competent evidence of record (that is, the diagnoses and opinions of the VA examiners) on the matter of chronic venous insufficiency opposes rather than supports the claims. 

On the other hand, the currently diagnosed varicose veins condition is a simple medical condition.  That is, it is a disability the presence of which (under caselaw) is within the capability of lay observation.  See Barr v. Nicholson, 21 Vet. App.
303, 307 (2007) (Lay person is competent to identify veins that are unnaturally
distended or abnormally swollen and tortuous); see also Charles v. Principi, 16 Vet. App. 370 (2002) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under caselaw, lay observation is competent).  The Veteran is competent to declare that he has varicose veins currently, which is clearly supported by the medical evidence.  He is also competent to declare that he had varicose veins at the time of service, but such declarations are not supported by the contemporaneous STRs that are available, which weighs against the claim that varicose veins were present at that time.  Further, there is no indication from the record that the Veteran was diagnosed with varicose veins prior to 2004, nor has the Veteran specifically claimed that he has had varicose veins, in particular, from the time of service (he only appears to assert leg pains or problems).  It is the Board's judgment that the contemporaneous medical evidence has greater evidentiary value than statements made a great many years later based on recollections.  Thus, the Board finds that the statements provided by the Veteran regarding the presence of varicose veins at the time of active service are not credible.  

Moreover, to the extent the Veteran's present statements are offered as a lay opinion on causation (i.e., an association between his current varicose veins and service), a lay opinion is limited to inferences which are rationally based on the Veteran's perception and does not require specialized education, training, or experience to offer such diagnoses.  As an opinion on causation of varicose veins in this case (as onset in service and continuity thereafter is not shown) requires specialized education, training, or experience, as no factual foundation has been established to show that the Veteran was qualified through education, training, or experience to offer such an opinion, his statement relating his current varicose veins to service is not competent evidence and is excluded; that is, the statements are not to be considered as evidence in support of the claim. 

As the preponderance of the evidence is against the Veteran's claims seeking service connection for left and right leg disabilities based on affirmatively showing inception in service under 38 C.F.R. § 3.303(a), continuity of symptomatology under 38 C.F.R. § 3.303(b), or a disability first diagnosed after service under 38 C.F.R. § 3.303(d), the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 


ORDER

The appeal seeking service connection for a right leg disability is denied.  

The appeal seeking service connection for a left leg disability is denied.  




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


